 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(m)(4)



CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA 71360








«Date»






«Name»
«Location»


Re:    Awards –         Performance Cycle



Dear «Nickname»:


The Compensation Committee of the Board of Directors of Cleco Corporation, which
is appointed to administer the Cleco Corporation 2000 Long-Term Incentive
Compensation Plan, as amended (the “LTIP”), has awarded to you the following
incentives related to the Company’s $1.00 par value voting common stock,
referred to as “Common Stock”:


 
a.
An aggregate of «Target_Shares» shares of Common Stock, or “Restricted Stock,”
and an allocation of an equal number of Common Stock Equivalent Units, or
“CEUs,” provided that during the           Performance Cycle (as defined below),
your Restricted Stock and CEUs shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of.



 
b.
A contingent allocation of «Target_Shares» units, representing an equal number
of shares of Common Stock, called “Opportunity Shares,” and «Target_Shares»
CEUs, called “Opportunity CEUs.”



1.           Performance Objectives, Vesting, and Payment.  A summary of the
Performance Objectives established for the period beginning as of January 1,
         , and ending December 31,          , referred to as the “        
Performance Cycle,” is attached hereto as Exhibit A.  The number of shares of
Restricted Stock and Opportunity Shares to vest and be delivered to you, if any,
and the number of CEUs and Opportunity CEUs to be paid to you, if any, will be
determined by the Committee at the end of the cycle in accordance with the
performance matrix included in Exhibit A hereto.  Shares of Restricted Stock and
Opportunity Shares and CEUs and Opportunity CEUs that are not vested at the end
of the           Performance Cycle will be forfeited and the affected
certificates or bookkeeping entries canceled by the Company.


As soon as practicable after the end of the           Performance Cycle, the
Committee will notify you of the number of shares of Restricted Stock and
Opportunity Shares and CEUs and Opportunity CEUs, if any, to which you are
entitled.  Payment will be made:


 
a.
For Restricted Stock and Opportunity Shares, by delivery of certificates
representing the number of your vested shares or book entry of the shares; and

 
 

--------------------------------------------------------------------------------


«Name»
«Date»
Page 2

 
b.
For CEUs and Opportunity CEUs, in the form of a cash payment equal to the Fair
Market Value of Common Stock determined as of the last business day of the
          Performance Cycle, multiplied by the number of vested units to which
you are entitled.



2.           Dividend Equivalent Units.  If cash dividends are declared and paid
on shares of Common Stock during the           Performance Cycle, then the
dividends paid on your Restricted Stock and an equivalent amount determined with
respect to your CEUs (collectively the “Accumulated Dividend Equivalent Units”)
will be credited to a bookkeeping account maintained for your benefit. Such
amount will be accumulated, without interest, and paid to you in the form of
cash as of the first business day following the end of the           Performance
Cycle with respect to your vested Restricted Stock and your vested CEUs. Any
Accumulated Dividend Equivalent Units attributable to shares of unvested shares
of Restricted Stock or unvested CEUs will be forfeited.


3.   Further Limitations.  A purpose of the Company in awarding Restricted Stock
and allocating Opportunity Shares to you is to encourage you to become a
long-term shareholder of the Company.  Consistent with this purpose, you agree
that if Restricted Stock is transferred to you free of restriction or
Opportunity Shares are transferred to you in the form of Common Stock, you will
not sell, assign or otherwise dispose of such shares, without the prior consent
of the Company, and that such shares will be subject to forfeiture if your
employment is terminated for Cause, as defined in the LTIP. This limitation will
remain in effect during the period commencing as of January 1,          , and
ending as of the earlier of (a) the date you cease to be an employee of the
Company or an Affiliate, or (b) January 1,          .


You agree that, notwithstanding any provision of the LTIP or this letter to the
contrary, shares of Common Stock subject to the restriction set forth herein may
be held by the Company, in escrow, pending its lapse. The Committee may, in its
discretion, amend or waive the restriction; you will be notified as soon as
practicable of any such action taken by the Committee.


4.   Separation From Service.  Notwithstanding any provision of this letter to
the contrary, if you separate from service with the Company or its Affiliates
before the end of the           Performance Cycle, your shares of Restricted
Stock and Opportunity Shares, CEUs and Opportunity CEUs, and any Accumulated
Dividends will be forfeited as of the date of your separation, except as may be
expressly provided in the LTIP and its administrative procedures with respect to
your retirement (as defined in the LTIP), involuntary termination of employment
without cause, death or disability.


5.   Recovery Policy.  Because the amount of your award and allocation hereunder
is contingent upon the financial performance of the Company, it is subject to
the Company’s recovery policy.  In the event the Company is required to restate
its financial statements or financial results for any portion of the period
included in the           Performance Cycle, this policy may require that you
forfeit or return to the Company all or some portion of your award or allocation
or any payment made or shares delivered to you hereunder.  You will receive
additional notice from the Committee if the policy is applied to your award or
allocation.


6.           Tax Withholding.  As a condition of any payment or the delivery of
shares hereunder, the Company shall withhold all income and employment taxes
required by law to be withheld.  Such withholding may be satisfied by deduction
from any cash payments otherwise due to you or by other delivery to the Company
of the amount of such withholding.
 


 
 

--------------------------------------------------------------------------------

 
 
«Name»
«Date»
Page 3
 
7.           No Assignment.  Your award or allocation hereunder is not subject
in any manner to sale, transfer, pledge, assignment or other encumbrance or
disposition, whether by operation of law or otherwise and whether voluntarily or
involuntarily, except by will or the laws of descent and distribution.


8.           Additional Requirements.  You acknowledge that Common Stock issued
hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable Federal or state securities laws or the
terms of the LTIP.  In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable Federal or state
securities laws.


9.           Employment Rights.  Nothing contained in this letter or the LTIP
shall be deemed to confer upon you any right to continue in the employ of the
Company or any Affiliate or interfere, in any manner, with the right of the
Company or any of its Affiliates to terminate your employment, whether with or
without Cause, in its sole discretion.

      10.           Amendment and Construction. The Committee may amend the
terms and conditions set forth herein, except that any such amendment may not
materially change or impair your award and allocation without your prior
consent.   As to the portion of your award and allocation that is deemed to be
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, the Committee may take such action, without your
consent, as it deems necessary or appropriate to ensure that such portion is not
subject to Federal income taxation until the end of the           Performance
Cycle.


11.         Shareholder Rights.  During the           Performance Cycle, you
shall be entitled to vote your shares of Restricted Stock; otherwise you shall
have no shareholder rights as to the incentives awarded or allocated to you
hereunder.


12.         Change in Control.  The change in control provisions of the LTIP
have been amended.  Recently, you received a Prospectus Supplement dated January
14,           that described the amendment.  Awards with respect to the
          Performance Cycle are subject to the terms of such amendment.


In addition to the terms of this letter, the equity incentives awarded and
allocated to you hereunder are subject to terms and conditions set forth in the
LTIP.  Capitalized terms used herein have the meanings ascribed to them in the
LTIP.  You can obtain a copy of the LTIP or a Prospectus or the Prospectus
Supplement by contacting Carla Works by e-mail at carla.works@cleco.com or by
phone at 318/484-7704. Please indicate your consent to be bound by the foregoing
terms and conditions by execution below and return this agreement to Carla at
PVGO2 not later than February 28,          .


    Very truly yours,


    CLECO CORPORATION




    By:           _____________________________
    George W. Bausewine
    Its:           Senior Vice President
    Corporate Services
 
 
 
 

--------------------------------------------------------------------------------


«Name»
«Date»
Page 4
 


Acknowledged and agreed to this ____ day
of __________________,          .


__________________________________
Participant



 

--------------------------------------------------------------------------------


 
«Name»
«Date»
Page 5
 
 
 
EXHIBIT A
CLECO CORPORATION
2000 LONG-TERM INCENTIVE COMPENSATION PLAN, AS AMENDED


PERFORMANCE OBJECTIVES


The Cleco Corporation 2000 Long-Term Incentive Compensation Plan, as amended
(the “LTIP”) requires the Compensation Committee of the Board of Directors (the
“Committee”) of Cleco Corporation (the “Company”) to establish performance
measures for each Performance Cycle.


For the           Performance Cycle, the comparative performance measure
approved is the relative price appreciation plus dividends paid per share on
Common Stock (“Total Shareholder Return” or “TSR”) during the          
Performance Cycle as compared to the Total Shareholder Return of companies in
the S&P Small and Midcap Electric Utilities – GICS and NAICS (1) group (“Peer
Group”).  The Company’s TSR must rank at or above the 30th percentile level in
order for any award to be paid.  Actual awards are determined by the Committee
based on the Company’s rank within the peer group, as follows:
                    
Cleco Relative
TSR Rank
1
2
3
4
5
6
7
8
9
10
11
12-16
Percentile Rank
100.0%
  93.3%
  86.6%
 80.0%
  73.3%
  66.6%
  60.0%
  53.3%
46.6%
40.0%
33.3%
<30%
Payout as a %
of Target
200.0%
186.6%
173.2%
160.0%
146.6%
133.2%
120.0%
106.6%
88.1%
65.0%
41.6%
 0.0%

 
 
 
Restrictions will lapse upon receipt by you of written notice from the Committee
that the Company has achieved the Performance Objectives established for the
          Performance Cycle; notice will be given by the Committee as soon as
practicable after the close of the cycle.  Payments with respect to CEUs will be
made on a similar schedule.














______________________________


(1) GICS – Global Industry Classification System
     NAICS – North American Industry Classification System



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------